Title: From George Washington to Thomas McKean, 2 November 1781
From: Washington, George
To: McKean, Thomas


                  
                     Sir
                     Head Quarters 2d Novem. 1781.
                  
                  I do myself the honor of inclosing a letter from Baron de frey, in which after giving me a State of his services, he requests either that he may be employed suitably to his rank—or have a recommendation to Congress to facilitate his retiring to Europe.  The former being impracticable in the present circumstances of the Army—the alternative cannot be refused him—I therefore do myself the honor of informing Congress that from an inspection of the certificates given him by the several commanding officers under whom he has served, it appears to me that his military conduct has uniformly gained their applause—and that he may retire from the service with the reputation of an officer who has on all occasions done his duty—I have the honor to be with the profoundest respect Your Excellencys most obedt Servt
                  
                     Go: Washington
                  
               